Lundberg Stratton, J.,
concurring. I agree with the majority’s determination that McNeill failed to satisfy App.R. 26(B)(2)(e) because McNeill failed to attach any relevant portions of the record to his application and he made no showing that the record was unavailable. Rather, McNeill moved to stay the appellate court’s determination of his application to reopen his appeal because the record was in the possession of this court and therefore the appellate court would be unable to properly review his petition.
*460The appellate court’s entry denying McNeill’s application for reopening reasoned:
“[McNeill] has failed to provide us with the portions of the record this court needs to evaluate the merits of [McNeill’s] application. Because [McNeill’s] case is currently on appeal as of right to the Ohio Supreme Court, we do not have access to the trial court record. Therefore, we cannot determine whether appellant even states a colorable claim of ineffective assistance of counsel.” (Emphasis added.)
It is the appellate court’s second conclusion that concerns me. Availability of the record for appellate courts to review cases is of paramount importance to any court. It is entirely possible, and in death penalty cases probable, that a criminal defendant will have several motions pending concurrently in different courts. See R.C. 2953.21. In light of that probability, this court proposed and adopted S.Ct.Prac.R. XIX(4)(D) and App.R. 11(B).1 App.R. 11(B) requires that on direct appeal the clerk for the appellate court shall make a duplicate record or make the record available to the trial court when a trial court is exercising concurrent jurisdiction over a motion for postconviction relief. S.Ct.Prac.R. XIX(4)(D) requires that on a direct appeal of a death penalty case, the clerk of the trial court must make and retain a copy of the record for use in postconviction proceedings that run concurrently with the direct appeal to the Ohio Supreme Court. See Staff Notes to Rule XIX. These rules do not cover the situation in this case or in a case where proceedings are pending in all three courts.2 But the principle behind the rules requires that the Clerk of this court and clerks of appellate courts should share records (if possible) when concurrent appeals or motions are pending in other courts. The alternative is for clerks to make copies of the record, which in a death penalty case can be voluminous. This would result in unnecessary labor by the courts and expense to the taxpayers, since death penalty defendants are usually indigent.
We should encourage a system of sharing the record so that each court can expeditiously handle its review, the defendant is not inadvertently harmed, and the taxpayer does not have to fund the cost of unnecessary duplicate records.

. Neither of these rules is applicable in this case. S.Ct.Prac.R. XIX applies only to offenses committed on or after January 1, 1995. McNeill was convicted of an aggravated murder that occurred on May 13, 1994. App.R. 11(B) was amended in July 1997, after McNeill’s direct appeal had been resolved.


. Due to the new rules making the death penalty case directly appealable to this court, it is unlikely that such a case will have motions concurrently pending in all three courts. However, the new rules do not affect other criminal cases.